Case 20-40485           Doc 44       Filed 04/21/20 Entered 04/21/20 21:25:23      Desc Main
                                      Document     Page 1 of 27


 Gregory W. Mitchell
 THE MITCHELL LAW FIRM, L.P.
 1412 Main Street, Suite 500
 Dallas, Texas 75202
 (972)463-8417 – Office
 (972)432-7540 – Facsimile
 State Bar ID: 00791285
 ATTORNEYS FOR DEBTOR




                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 In re: Jeweltex Enterprises, Inc.                §            Case No. 20-40485
                                                  §
                               Debtor             §            Chapter 11
 _____________________________________________________________________

                                    WITNESS AND EXHIBIT LIST



 TO THE HONORABLE U.S. BANKRUPTCY COURT JUDGE:

          Jeweltex Enterprises, Inc. (“Debtor”) files this Witness and Exhibit List in

 advance of the final hearing on cash collateral to be heard on Wednesday, April 22, 2020,

 at 10:00 a.m.

 Witnesses

 Debtor may call one or more of the following witnesses at the hearing:

     1. Sam Soueissi
     2. Any witness designated by any other party
     3. Any rebuttal witnesses

        Debtor reserves the right to call and/or cross examine any witness identified by
 any other party and to call rebuttal witnesses.

 Exhibits

     A.   Declaration of Sam Soueissi
     B.   Debtor’s Income for April, 2020
     C.   Proposed Cash Collateral Order
     D.   Cash Collateral Budget




 WITNESS AND EXHIBIT LIST – PAGE 1 OF 2
Case 20-40485           Doc 44       Filed 04/21/20 Entered 04/21/20 21:25:23    Desc Main
                                      Document     Page 2 of 27



 DATED this 21st day of April, 2020.


                                                  Respectfully submitted,

                                                  THE MITCHELL LAW FIRM, L.P.

                                                  /s/ Gregory W. Mitchell
                                                  Gregory W. Mitchell
                                                  1412 Main Street, Suite 500
                                                  Dallas, Texas 75202
                                                  (972)463-8417 – Office
                                                  (972)432-7540 – Facsimile
                                                  State Bar ID: 00791285
                                                  E-mail: greg@mitchellps.com

                                                  ATTORNEY FOR DEBTOR

                                     CERTIFICATE OF SERVICE

         I hereby certify that on April 21, 2020, a true and correct copy of the foregoing
 was served via ECF on counsel for the Movant, as well as all parties receiving electronic
 notice in this matter.

                                                  THE MITCHELL LAW FIRM, L.P.


                                                  /s/ Gregory W. Mitchell
                                                  Gregory W. Mitchell
                                                  Attorney for Debtor




 WITNESS AND EXHIBIT LIST – PAGE 2 OF 2
Case 20-40485   Doc 44   Filed 04/21/20 Entered 04/21/20 21:25:23   Desc Main
                          Document     Page 3 of 27




                         EXHIBIT A
  Case 20-40485           Doc 44           Filed 04/21/20 Entered 04/21/20 21:25:23   Desc Main
                                            Document     Page 4 of 27




                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


In re: Jeweltex Enterprises, Inc.                    §           Case No. 20-40485
                                                     §
                           Debtor                    §           Chapter 11


                                  DECLARATION OF SAM SOUEISSI



STATE OF TEXAS                         )
                                       )
COUNTY OF DALLAS                       )


         1.       “My name is Sam Soueissi, and I am over eighteen (18) years of age. I am the

owner and representative of the Debtor in this matter. I am fully competent to make this

Declaration. I have personal knowledge of the facts stated herein, and they are all true and correct

to the best of my knowledge.

         2.       The Debtor operates out of the Firewheel Mall in Garland, Texas, which has been

shut down since early March.

         3.       The Debtor has an ongoing and critical need to obtain funds in order to continue

the operation of its business. Without such funds, the Debtor will not be able to pay its payroll

and other direct operating expenses and obtain goods and services needed to carry on its business

during this sensitive period in a manner that will avoid irreparable harm to the Debtor’s estate. At

this time, the Debtor’s ability to use Cash Collateral is vital to the confidence of the Debtor’s

vendors and suppliers of the goods and services, to the customers and to the preservation and

maintenance of the going concern value of the Debtor’s estate.



DECLARATION OF SAM SOUEISSI – PAGE 1
  Case 20-40485           Doc 44       Filed 04/21/20 Entered 04/21/20 21:25:23       Desc Main
                                        Document     Page 5 of 27



         4.       The Debtor has reached an agreement with Kapitus, the only secured creditor that

has participated in this matter, to pay a total of 10% of gross profit collectively to all secured

creditors as a minimum adequate protection payment for the duration of this case.

         5.       Attached as Exhibit B is a true and correct copy of income for the month of April,

2020.

         6.       The income and disbursements appearing on the budget attached to the proposed

final order on cash collateral are best estimates based on the circumstances as they now exist. I

understand that the Debtor should not incur expenses for any line item for an amount that exceeds

the amount for such line item in the budget. The proposed final order is attached as Exhibit C,

and the accompanying cash collateral budget is attached hereto as Exhibit D.

         7.       I declare under penalty of perjury that the statements contained herein are within

my personal knowledge and are true and correct.”


         EXECUTED this 20th day of April, 2020.


                                                       /s/ Sam Soueissi
                                                       Sam Soueissi, Declarant




DECLARATION OF SAM SOUEISSI – PAGE 2
Case 20-40485   Doc 44   Filed 04/21/20 Entered 04/21/20 21:25:23   Desc Main
                          Document     Page 6 of 27




                         EXHIBIT B
Case 20-40485   Doc 44   Filed 04/21/20 Entered 04/21/20 21:25:23   Desc Main
                          Document     Page 7 of 27
Case 20-40485   Doc 44   Filed 04/21/20 Entered 04/21/20 21:25:23   Desc Main
                          Document     Page 8 of 27




                         EXHIBIT C
  Case 20-40485            Doc 44       Filed 04/21/20 Entered 04/21/20 21:25:23      Desc Main
                                         Document     Page 9 of 27




                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

In re: Jeweltex Enterprises, Inc.                 §           Case No. 20-40485
                                                  §
                           Debtor                 §           Chapter 11


                        FINAL ORDER ON USE OF CASH COLLATERAL


         Upon the Emergency Motion for Use of Cash Collateral (the “Motion”) pursuant to §§

105, 361, 363 and 364 of Title 11 of the United States Bankruptcy Code (the “Bankruptcy Code”)

and Federal Rule of Bankruptcy Procedure 4001, Jeweltex Enterprises, Inc. (“Debtor”), subject to

the terms and conditions set forth herein, including the (i) grant of mortgages, security interests,

liens and claims for the benefit of secured creditors post petition which is co-extensive with Pre-

petition liens and (ii) grant of mortgages, security interests, liens and claims in order to provide

adequate protection secured creditors as more fully set forth herein, and upon the proceedings held

before this Court and good and sufficient cause appearing therefore,

         THE COURT HEREBY FINDS:

         1.       On February 17, 2020, (the “Petition Date”), the Debtor filed a voluntary petition

for relief under Chapter 11 of the Bankruptcy Code. The Debtor is now operating its business and

managing its property as a debtor in possession pursuant to Sections 1107(a) and 1108 of the

Bankruptcy Code. No request has been made for the appointment of a trustee or examiner and no

official committee has yet been appointed.




FINAL ORDER ON USE OF CASH COLLATERAL – P. 1
  Case 20-40485            Doc 44       Filed 04/21/20 Entered 04/21/20 21:25:23       Desc Main
                                        Document      Page 10 of 27



         2.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is a

core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (M), and (O). Venue of the Chapter 11 Case

and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.       An immediate and critical need exists for the Debtor to obtain funds in order to

continue the operation of its business. Without such funds, the Debtor will not be able to pay its

payroll and other direct operating expenses and obtain goods and services needed to carry on its

business during this sensitive period in a manner that will avoid irreparable harm to the Debtor’s

estate. At this time, the Debtor’s ability to use Cash Collateral is vital to the confidence of the

Debtor’s vendors and suppliers of the goods and services, to the customers and to the preservation

and maintenance of the going concern value of the Debtor’s estate.

         4.       Substantially all of the Debtor’s assets are potentially subject to the Prepetition

Liens of two creditors – Kapitus, LLC, and Paypal, including liens on equipment, rents, furniture,

fixtures, goods, general intangibles, accounts, contract rights and inventory.

         5.       As of the Petition Date, the Debtor and Kapitus were parties to a certain Future

Receivables Factoring Agreement (ACH) dated January 9, 2020 (“FRFA Agreement”) pursuant

to which Kapitus provided $150,000 for the purchase of $205,000 in receivables of the Debtor (the

“A/Rs”). As of the Petition Date, the Debtor owed Kapitus at least $197,162.45. See POC 6.

Kapitus also asserts an ownership interest in the Debtor’s receivables per the FRFA Agreement.

The Debtor’s obligations under the FRFA Agreement were collateralized by among other things a

Security Agreement by and between the Debtor and Kapitus and the Guaranty between Sam

Soueissi (jointly, the “Security Agreement”); UCC-1 Financing Statement filed with the Texas

Secretary of State (the “UCC-1”) (all of the foregoing, together with all other documentation

executed or delivered in connection therewith, the “Existing Agreements”).




FINAL ORDER ON USE OF CASH COLLATERAL – P. 2
  Case 20-40485            Doc 44       Filed 04/21/20 Entered 04/21/20 21:25:23       Desc Main
                                        Document      Page 11 of 27



         6.       The Debtor acknowledges and agrees that as of the Petition Date, the Debtor was

indebted to Kapitus in the amount of at least $197,163.45 pursuant to the Existing Agreements

(the “Prepetition Debt”).

         7.       Pursuant to the Existing Agreements, the Debtor granted Kapitus a security interest

in and lien upon all of the personal property assets of the Debtor as specified in the Security

Agreement and UCC-1 (the “Prepetition Liens”), and which includes, inter alia: (i) cash or cash

equivalents on hand and on deposit and cash collections of the Debtor; (ii) cash proceeds arising

from the collection, sale, lease or other disposition, use or conversion of any of the pre-petition

collateral; and (iii) accounts and accounts receivable arising from the goods sold or services

rendered by the Debtor (collectively, the “Pre-Petition Collateral”).

         8.       The Debtor and Kapitus acknowledge and agree that Kapitus holds a valid,

perfected, enforceable, and unavoidable lien on and security interest in and to the Pre-Petition

Collateral.

         9.        The Debtor agrees and acknowledges that as of the Petition Date, there were no

offsets, defenses, challenges, claims, or counterclaims of any kind or nature to any portion of the

Prepetition Debt, and no portion of the Prepetition Debt is subject to avoidance, recharacterization,

or subordination (contractual, equitable or otherwise) pursuant to the Bankruptcy Code or

applicable non-bankruptcy law.

         10.      The Debtor agrees and acknowledges that all of, inter alia, the receivables and cash

proceeds generated from the operation of the Debtor’s business and the Debtor’s inventory

constitutes income, proceeds, products, rents, and/or profits of the Pre-Petition Collateral and

constitutes “cash collateral” within the meaning of Bankruptcy Code § 363(a) (collectively, the

“Cash Collateral”).




FINAL ORDER ON USE OF CASH COLLATERAL – P. 3
  Case 20-40485            Doc 44       Filed 04/21/20 Entered 04/21/20 21:25:23        Desc Main
                                        Document      Page 12 of 27



         11.      The Debtor further agrees that Kapitus has a perfected lien and security interest in

the Cash Collateral in accordance with Bankruptcy Code §§ 361, 363(a) and 552(b).

         12.      Pursuant to Bankruptcy Code § 363(c)(3), the Debtor requires the consent of

Kapitus or an Order of the Bankruptcy Court to use the Cash Collateral.

         13.      The Debtor has requested immediate entry of this Order pursuant to Bankruptcy

Rule 4001(b)(2) and (c)(2). The permission granted herein to allow the Debtor to obtain the use

of Cash Collateral financing is necessary to avoid immediate and irreparable harm to the Debtor.

This Court concludes that entry of this Order is in the best interests of the Debtor and its estate and

creditors as its implementation will, among other things, allow for the continued operation and

rehabilitation of the Debtor's existing business.

         14.      Kapitus is entitled to receive adequate protection in respect of the Debtor’s use of

the Pre-Petition Collateral to compensate for any decline in the value thereof resulting from (a) the

use of the Cash Collateral, and (b) the use, sale, lease, or depreciation or other diminution in value

of the Pre-Petition Collateral (the amount of any such diminution being referred to hereinafter as

the “Adequate Protection Obligations”).

         15.      The terms for the Debtor’s use of Cash Collateral have been negotiated in good

faith and at arm’s length, and reflect the Debtor’s exercise of prudent business judgment.

THEREFORE, IT IS HEREBY ORDERED AND ADJUDGED THAT:

         1.       The foregoing findings are hereby incorporated by this reference and made a part

of the decretal paragraphs herein.

         2.       The Debtor is hereby authorized to enter into all agreements pursuant to the terms

of this Order necessary to allow the Debtor to use Cash Collateral and subject to the protections

and consideration described in this Order in the amounts and for the expenses set forth in the

“Budget” attached hereto. The Debtor may file a notice to supplement and extend the Budget on


FINAL ORDER ON USE OF CASH COLLATERAL – P. 4
  Case 20-40485            Doc 44       Filed 04/21/20 Entered 04/21/20 21:25:23          Desc Main
                                        Document      Page 13 of 27



the docket that includes a supplemented and extended Budget (the “Notice of Supplemental

Budget”). Parties in interest shall have 14 days to object to the Notice of Supplemental Budget

and the supplemented Budget attached thereto. If there are no objections, then the supplemented

Budget shall be the Budget for all purposes herein. If a party objects, then the objecting party will

request a hearing with the Court to consider the supplemental Budget. The Debtor shall have

authority to continue to operate in accordance with the terms of this Order and the Budget and the

supplemental Budget, if applicable, until the Court holds a hearing to consider the supplemental

Budget.

         3.       The Debtor, without the prior written approval of Kapitus and Paypal, should not

incur expenses for any line item for an amount that exceeds the lesser of the amount for such line

item in the budget and the actual expenditure for such line item. The Debtor is authorized to collect

and receive all accounts receivable.

         4.       For purposes of this Order, “proceeds” of any of any secured creditor’s collateral

shall mean Proceeds (as defined in the Uniform Commercial Code) of such collateral.

         5.       As security for all Cash Collateral permitted to be used hereunder by the Debtor,

Kapitus and Paypal are hereby granted valid, binding, enforceable, and perfected liens (the “Post-

petition Liens”) co-extensive with their pre-petition liens in all currently owned or hereafter

acquired property and assets of the Debtor, of any kind or nature, whether real or personal, tangible

or intangible, wherever located, now owned or hereafter acquired or arising and all proceeds and

products , including, without limitation, all cash, goods, accounts receivable, inventory, general

intangibles, deposit accounts, machinery, equipment.

         6.       To be clear, such liens granted to Kapitus and Paypal shall have the same validity,

extent and priority as they existed prior to the filing of the instant bankruptcy case.




FINAL ORDER ON USE OF CASH COLLATERAL – P. 5
  Case 20-40485            Doc 44       Filed 04/21/20 Entered 04/21/20 21:25:23      Desc Main
                                        Document      Page 14 of 27



         7.       Adequate Protection Payments. As adequate protection in accordance with Section

363(e) of the Bankruptcy Code, the Debtor shall pay to Kapitus and Paypal by the 20th day of each

month commencing on May 20, 2020 adequate protection payments in the total amount of 10% of

“Gross Profit” determined with reference to the previous month. Of that total amount, 75% of

such amount shall be paid to Kapitus and 25% of such amount shall be paid to Paypal.            The

adequate protection payments made by the Debtor to Kapitus and Paypal pursuant to this Court’s

earlier interim cash collateral orders are hereby ratified and approved on a final basis. All

payments by Debtor to Kapitus shall be remitted via ACH payment. The Debtor shall provide a

monthly statement to Kapitus by no later than the 15th day of each month for the previous month

showing the amount that Kapitus is authorized to ACH anytime on or after the 20th day of the

month and the calculation of such amount. The Debtor shall provide such statement to Kapitus by

email to the following email addresses: hfalkowitz@kapitus.com, cbaez@kapitus.com,

nwetmore@kapitus.com and crubio@diamondmccarthy.com.              The Debtor has provided Kapitus

with a voided check and written authorization allowing Kapitus to ACH debit from the account set

forth on the voided check in accordance with the payment terms set forth in the prior interim orders

and this Order. These adequate protection payments shall be applied to the Debtor’s obligations

to Kapitus in accordance with the Existing Agreements. The Debtor and Kapitus each reserve the

right to seek to modify these adequate protection payments to a fixed periodic payment any time

after July 2020.

         8.       Adequate Protection Liens. As adequate protection for Kapitus’s interests in the

Prepetition Collateral, and to the extent that the Cash Collateral is utilized by the Debtor, for the

purposes of providing adequate protection within the meaning of Bankruptcy Code §§ 361 and

363, Kapitus is hereby granted (effective and perfected to the extent of pre-petition liens as of the




FINAL ORDER ON USE OF CASH COLLATERAL – P. 6
  Case 20-40485            Doc 44       Filed 04/21/20 Entered 04/21/20 21:25:23      Desc Main
                                        Document      Page 15 of 27



Petition Date and without the necessity of the execution, recording or filing of mortgages, security

agreements, pledge agreements, financing statements, deposit control agreements, or other

documents) valid and perfected replacement security interests (to the extent of pre-petition security

interests) in, and liens on (the “Adequate Protection Liens”), the same type of post-petition assets

in which Kapitus holds valid and perfected liens prior to the Petition Date and all cash or other

proceeds generated post-petition by the Prepetition Collateral (the “Collateral”) to the same

extent, validity and priority as existed on the Prepetition Collateral. The Adequate Protection Liens

shall constitute perfected liens on all of the Collateral as to which Kapitus held a valid and

perfected lien as of the Petition Date to the same extent, validity and priority as existed on the

Prepetition Collateral. Kapitus’s liens against the Debtor’s Cash Collateral shall extend to any

account holding such Cash Collateral, regardless of whether Kapitus has control over such account,

and encumbers any Cash Collateral held in debtor-in-possession accounts required by applicable

law.

         9.       Extent of Adequate Protection Liens. The Adequate Protection Liens shall be

enforceable against the Debtor, its estate and any successors thereto, including without limitation,

any trustee or other estate representative appointed in this case, or any case under chapter 7 of the

Bankruptcy Code upon the conversion or dismissal of this chapter 11 case, or in any other

proceedings superseding or related to any of the foregoing (collectively, the “Successor Case”) to

the same extent, validity and priority as existed on the Prepetition Collateral. Except as provided

herein, the Prepetition Liens and Adequate Protection Liens shall not be made subject to or pari

passu with any lien or security interest hereafter granted in this case or any Successor Case, and

shall be valid and enforceable upon the dismissal of this case or any Successor Case, to the same

extent, validity and priority as existed on the Prepetition Collateral. The Adequate Protection Liens




FINAL ORDER ON USE OF CASH COLLATERAL – P. 7
  Case 20-40485            Doc 44       Filed 04/21/20 Entered 04/21/20 21:25:23         Desc Main
                                        Document      Page 16 of 27



shall not be subject to Bankruptcy Code §§ 510, 549 or 550. No lien or interest avoided and

preserved for the benefit of the estate pursuant to Bankruptcy Code § 551 shall be made pari passu

with or senior to the Prepetition Liens or Adequate Protection Liens. The Adequate Protection

Liens shall not extend to the proceeds of avoidance actions under chapter 5 of the Bankruptcy

Code.

         10.      Perfection of Adequate Protection Liens. This Order shall be sufficient and

conclusive evidence of the validity, perfection, and priority of the Adequate Protection Liens, to

the extent consistent with pre-petition liens, without the necessity of filing or recording any

mortgage, financing statement or other instrument or document which may otherwise be required

under the law or regulation of any jurisdiction or the taking of any other action to validate or perfect

(in accordance with applicable law) the Adequate Protection Liens, or to effect the priorities

acknowledged and/or granted herein. The Debtor is authorized and directed to execute and deliver

promptly to Kapitus any such mortgage, financing statement or other instrument or document as

Kapitus may reasonably request. Kapitus may file photocopies of this Order as a financing

statement or mortgage with any filing or recording office or with any registry of deeds or similar

office, in addition to or in lieu of such financing statement, notices of lien, mortgage or similar

instrument.

         11.      Adequate Protection Superpriority Claims. Kapitus is entitled to receive adequate

protection in respect of the Debtor’s use of the Prepetition Collateral to compensate for any decline

in the value thereof resulting from (a) the use of the Cash Collateral, and (b) the use, sale, lease,

or depreciation or other diminution in value of the Prepetition Collateral (the amount of any such

diminution being referred to hereinafter as the “Adequate Protection Obligations”). As further

adequate protection for the Debtor’s Adequate Protection Obligations, Kapitus is granted as and




FINAL ORDER ON USE OF CASH COLLATERAL – P. 8
  Case 20-40485            Doc 44       Filed 04/21/20 Entered 04/21/20 21:25:23       Desc Main
                                        Document      Page 17 of 27



to the extent provided by Bankruptcy Code §§ 503(b), 507(a) and 507(b), an allowed superpriority

administrative expense claim in this chapter 11 case and any Successor Cases in the amount of the

Adequate Protection Obligations and to the same extent, validity and priority as existed on the

Prepetition Collateral (the “Adequate Protection Superpriority Claims”), subject to the Carve-

Out in paragraph 19 hereof.

         12.      Priority of Adequate Protection Superpriority Claims. The Adequate Protection

Superpriority Claims shall have priority over all other administrative expense claims and

unsecured claims against the Debtor’s estate, now existing or hereafter arising, of any kind or

nature whatsoever, including, without limitation, administrative expenses of the kind specified in

or ordered pursuant to Bankruptcy Code §§ 326, 328, 330, 331, 364, 365, 503(a), 506(c), 507(a),

507(b), and 546(d) (to the extent permitted by law), subject to the Carve-Out in paragraph 19

hereof, to the same extent, validity and priority as existed on the Prepetition Collateral.

         13.      No § 506(c) Surcharge. As to Kapitus, the Debtor acknowledges that it has hereby

waives the right to surcharge all Collateral, including but not limited to the Cash Collateral, under

§ 506(c) of the Bankruptcy Code.

         14.      Modification of Automatic Stay. The automatic stay under Bankruptcy Code §

362(a) is hereby modified as necessary to effectuate all of the terms and provisions of this Order,

including, without limitation, to: (a) permit the Debtor to grant the Adequate Protection Liens and

Adequate Protection Superpriority Claims and to make the Adequate Protection Payments;

(b) permit the Debtor to perform such acts as Kapitus may request in its reasonable discretion to

assure the perfection and priority of the liens granted herein; and (c) authorize the Debtor to take

any other actions to effectuate the terms of this Order, provided, however, any stay relief with




FINAL ORDER ON USE OF CASH COLLATERAL – P. 9
  Case 20-40485            Doc 44       Filed 04/21/20 Entered 04/21/20 21:25:23          Desc Main
                                        Document      Page 18 of 27



respect to the exercise of remedies shall be in accordance with such provisions below or as

otherwise ordered by the Court.

         15.      Debtor’s Obligations. The Debtor shall:

                  (a)      Utilize Cash Collateral to pay only the Debtor’s normal and regular

                           expenses of the operation of its business, pursuant to the Budget;

                  (b)      Account for all of the Debtor’s expenditures in monthly operating reports

                           in accordance with the Office of the U.S. Trustee’s guidelines, which the

                           Debtor shall timely file with the Bankruptcy Court and send to Kapitus’s

                           counsel and the Office of the United States Trustee;

                  (c)      Maintain all insurance policies required to conduct its business, including

                           without limitation, general liability insurance and workers’ compensation

                           insurance, and obtain such additional insurance in the amount as is

                           appropriate for the business in which the Debtor is engaged, naming Kapitus

                           as loss payee and certificate holder on all policies. The Debtor shall provide

                           Kapitus with proof of all such coverage upon request, as well as prompt

                           notification of any change in such coverage which may hereafter occur; and

                  (d)      The Debtor shall provide Kapitus and its representatives, employees,

                           experts or consultants reasonable access during normal business hours to

                           the business offices of the Debtor to enable such individuals to conduct an

                           examination of the Collateral and for inspecting and copying the Debtor’s

                           business records.

         16.      Disposition of Collateral. The Debtor shall maintain, safeguard, and protect and

shall not sell, transfer, lease, encumber or otherwise dispose of, or allow the disposal of, any




FINAL ORDER ON USE OF CASH COLLATERAL – P. 10
  Case 20-40485            Doc 44       Filed 04/21/20 Entered 04/21/20 21:25:23            Desc Main
                                        Document      Page 19 of 27



portion of the Collateral outside of the ordinary course of its business without further Order of the

Court.

         17.      Events of Default. The occurrence of any of the following events, unless waived by

Kapitus in writing, shall constitute an event of default, albeit as to ¶17 (a), (c), (d), and (e) only,

such event shall not be an Event of Default unless such event of default is not cured after seven

days’ written notice to the Debtor and its counsel at their addresses listed below (collectively, the

“Events of Default”):

                  (a)      The failure by the Debtor to perform, in any material respect, any of the

                           terms, provisions, conditions, covenants, or obligations under this Order or

                           the Existing Agreements (except as may be modified by this Order), but

                           only as they relate to duties and obligations owed to Kapitus;

                  (b)      The entry of an order by the Court granting the Debtor’s landlord relief

                           from or modifying the automatic stay under Bankruptcy Code § 362(a)

                           (unless such order is an agreed order, and the stay remains in effect);

                  (c)      Dismissal of this chapter 11 case or conversion of this chapter 11 case to a

                           chapter 7 case, or appointment of a chapter 11 trustee or examiner, or other

                           responsible person;

                  (d)      A material default by the Debtor in reporting financial or operational

                           information as and when required under the Existing Agreements; and/or

                  (e)

         18.      Rights and Remedies upon Termination Date. Unless otherwise agreed to in writing

by Kapitus, after the occurrence of an Event of Default (in the event of the occurrence of an event

set forth in § 17(b) or an uncured event of default in the event of the occurrence of an event set




FINAL ORDER ON USE OF CASH COLLATERAL – P. 11
  Case 20-40485            Doc 44       Filed 04/21/20 Entered 04/21/20 21:25:23        Desc Main
                                        Document      Page 20 of 27



forth in § 17(a), (c), or (d) herein) (the “Termination Date”): (a) Debtor’s right to use Cash

Collateral shall be immediately terminated, (b) the automatic stay as to Kapitus’s Collateral shall

be immediately vacated, and (c) Kapitus may immediately exercise any and all rights and remedies

permitted by applicable law to enforce its liens and security interests in and to the Collateral to the

same extent, validity and priority as existed on the Prepetition Collateral, (d) in the event of an

Event of Default set forth in ¶ 17(b) herein, without further order of the Court, and (e) in the event

of an Event of Default set forth in ¶17(a), (c), or (d) herein, by settling an order granting such

relief, together with an affidavit of default, on three business days’ notice upon Debtor’s counsel,

the Office of the United States Trustee, and Kapitus’s counsel, and any person or entity filing a

notice of appearance in the Debtor’s case, during which time the Debtor may counter-settle an

order permitting further use of Cash Collateral or the continuance of the automatic stay.

Notwithstanding any terms to the contrary contained herein, the Debtor shall be entitled to cure a

default under ¶17(a), (c), or (d) only two times in the aggregate and upon a third default, Kapitus

may exercise all available rights and remedies.

         19.      Carve Out. The Adequate Protection Liens and the Adequate Protection

Superpriority Claims shall be subordinate solely to the following (together, the “Carve Out”):

(a) fees under 11 U.S.C. § 330, 28 U.S.C. § 1930 and 31 U.S.C. § 3717, (b) unpaid professional

fees that are set forth in the Budget as of the Termination Date, and (c) the costs of administrative

expenses not to exceed $5,000.00 in the aggregate that are permitted to be incurred by any chapter

7 trustee in the event of a conversion of the Debtor’s chapter 11 case pursuant to Bankruptcy Code

§ 1112.

         20.      Reservation of Certain Third Party Rights and Bar of Challenges and Claims. The

rights of any creditor, party in interest or committee, whether formal or informal, including any




FINAL ORDER ON USE OF CASH COLLATERAL – P. 12
  Case 20-40485            Doc 44       Filed 04/21/20 Entered 04/21/20 21:25:23          Desc Main
                                        Document      Page 21 of 27



Creditors’ Committee, to dispute or challenge the validity, perfection, extent, amount and priority

of Kapitus’s claims and liens and/or the right to dispute Kapitus’s right to any Adequate Protection

Payments authorized under this Order (collectively, a “Challenge”) are expressly preserved for

sixty (60) days from the date that counsel for a Creditors’ Committee has been retained, if a

Creditors’ Committee is formed, and as to all other parties in interest, sixty (60) days from the date

that the Court enters this Order (the “Challenge Period”). Upon the expiration of the Challenge

Period (the “Challenge Period Deadline”), without the filing of a Challenge: (a) any and all such

Challenges by any party (including, without limitation, any Creditors’ Committee, any chapter 11

trustee, and/or any examiner or other estate representative appointed in this chapter 11 case, and

any chapter 7 trustee and/or examiner or other estate representative appointed in any Successor

Case), shall be deemed to be forever waived, released and barred, and (b) all of the Debtor’s

stipulations, acknowledgements, waivers, releases, affirmations and other stipulations to the

priority, extent, and validity as to Kapitus’s claims, liens, and interests shall be of full force and

effect and forever binding upon Kapitus, the Debtor, the Debtor’s bankruptcy estate and all

creditors, interest holders, and other parties in interest in this chapter 11 case and any subsequent

chapter 7 case. Nothing in this Order vests or confers on any Person (as defined in the Bankruptcy

Code), including any Creditors’ Committee or any other statutory committee appointed in the

chapter 11 case, standing or authority to pursue any cause of action belonging to the Debtor’s

estate. The costs incurred in any such Challenge shall not be paid from the Carve Out, other than

expenses of investigation.

         21.      No Third Party Rights. Except as explicitly provided for herein, this Order does not

create any rights for the benefit of any third party, creditor, equity holder or any direct, indirect, or

incidental beneficiary.




FINAL ORDER ON USE OF CASH COLLATERAL – P. 13
  Case 20-40485            Doc 44       Filed 04/21/20 Entered 04/21/20 21:25:23         Desc Main
                                        Document      Page 22 of 27



         22.      No Liability to Third Parties. In not objecting to the Debtor’s use of Cash Collateral

under the terms set forth herein or in taking any other actions related to this Order, Kapitus (i) shall

have no liability to any third party except to the extent permitted by law; and (ii) shall not owe any

fiduciary duty to the Debtor, its creditors, its estate, or to each other. Kapitus’s relationship with

the Debtor shall not constitute or be deemed to constitute a joint venture or partnership with the

Debtor.

         23.      Rights Reserved. Notwithstanding all terms to the contrary stated herein, this Order

expressly reserves, and shall not be construed in any way as a waiver or relinquishment of, any

rights or remedies, expressly or implicitly, that Kapitus may have at law and in equity, including

but not limited to: (i) under the existing financing documents; (ii) Kapitus’s right to seek any

other or supplemental relief in respect of the Debtor, including the right to seek additional adequate

protection or restriction on Cash Collateral (without prejudice to any other person’s right to object

to or otherwise oppose such additional adequate protection or restriction on Cash Collateral); (iii)

Kapitus’s right to object to impermissible use of Cash Collateral; (iv) Kapitus’s agreement,

consent, or acquiescence to the terms of any plan by virtue of any term or provision of this order;

(v) Kapitus’s right to assert any other rights, remedies, or defenses available to it to respond to any

motion, application, proposal, or other action, all such rights, remedies, defenses, and opportunities

to respond being specifically reserved by Kapitus; (vi) the rights of Kapitus with respect to the

Debtor’s sale of its accounts receivables; (vii) Kapitus’s agreement, consent, or acquiescence to

the terms of any plan of reorganization or treatment of its claim by virtue of any term or provision

of this order; (viii) any of the rights or remedies of Kapitus under the Bankruptcy Code or under

non-bankruptcy law, including, without limitation, (a) the right to request modification of the

automatic stay of Bankruptcy Code § 362, (b) the right to request dismissal or conversion of this




FINAL ORDER ON USE OF CASH COLLATERAL – P. 14
  Case 20-40485            Doc 44       Filed 04/21/20 Entered 04/21/20 21:25:23        Desc Main
                                        Document      Page 23 of 27



chapter 11 case; (c) all rights and remedies under the Uniform Commercial Code; and (d) all rights

and remedies under the Federal Arbitration Act, 9 U.S.C. §1 et seq. and any other applicable

law. The Debtor reserves the right to object to the payment of default interest, and any portion of

Kapitus’s attorney’s fees and expenses that the Debtor, in good faith, believes are not reasonable

provided, however, nothing herein shall be construed to impair Kapitus’s rights to seek the

payment of default interest and the payment of their attorney’s fees and expenses from the

Debtor. Nothing herein contained shall prejudice the right of Kapitus to seek modification,

extension, or termination of this order.

         24.      No Admission: Neither this Order, nor Kapitus’s consent to the entry of this Order

shall constitute an admission by Kapitus that the protection to Kapitus is adequate for any future

period of time. Notwithstanding entry of this Order, Kapitus may seek relief to modify or

supplement its adequate protection. Further, neither entry of this Order, nor consent to this Order

shall constitute an agreement by Kapitus to the treatment of Kapitus’s claim under any plan.

         25.      Additional Documents: The Debtor shall promptly provide to Kapitus such

additional or other financial information as Kapitus may from time to time reasonably request.

         26.      Binding Effect. Immediately upon entry by this Court (notwithstanding any

applicable law or rule to the contrary), the terms and provisions of this Order shall become valid

and binding upon the Debtor, Kapitus, all other creditors of the Debtor, any committee appointed

in this chapter 11 case, and all other parties in interest and their respective successors and assigns,

including any trustee or other fiduciary hereafter appointed in this chapter 11 case, any chapter 7

case, or upon dismissal of this chapter 11 case or any chapter 7 case. However, nothing herein

shall prevent Kapitus and/or PayPal from seeking any form of relief under the Bankruptcy Code.




FINAL ORDER ON USE OF CASH COLLATERAL – P. 15
  Case 20-40485            Doc 44       Filed 04/21/20 Entered 04/21/20 21:25:23        Desc Main
                                        Document      Page 24 of 27



         27.      Modification, Amendment or Vacatur of Order. In the event any or all of the

provisions of this Order are hereafter modified, amended or vacated by a subsequent order of this

Court or any other court, such modification, amendment or vacatur shall not affect the validity,

perfection, priority, allowance, enforceability or non-availability of any advances, payments or use

of Cash Collateral whether previously or hereunder, or lien, claim or priority authorized or created

hereby. Any liens or claims granted to Kapitus hereunder arising prior to the effective date of any

such modification, amendment or vacatur of this Order shall be governed in all respects by the

original provisions of this Order, including entitlement to all rights, remedies, privileges and

benefits granted herein.

         28.      Survival. The provisions of this Order and any actions taken pursuant hereto shall

survive entry of any order that may be entered: (a) confirming any chapter 11 plan in this case;

(b) converting this chapter 11 case to a case under chapter 7 of the Bankruptcy Code; (c) dismissing

this chapter 11 case; (d) the appointment of a chapter 11 trustee or examiner; or (e) pursuant to

which this Court abstains from hearing this chapter 11 case. The terms and provisions of this Order,

including the claims, liens, security interests and other protections granted pursuant to this Order,

notwithstanding the entry of any such order, shall continue and shall maintain the same extent,

validity and priority as provided by this Order.

         29.      Retention of Jurisdiction. The Court has and will retain jurisdiction to enforce this

Order according to its terms.




                                       #### END OF ORDER ####




FINAL ORDER ON USE OF CASH COLLATERAL – P. 16
  Case 20-40485            Doc 44       Filed 04/21/20 Entered 04/21/20 21:25:23   Desc Main
                                        Document      Page 25 of 27




Order prepared and submitted by:


/s/ Gregory W. Mitchell
Gregory W. Mitchell
The Mitchell Law Firm, L.P.
1412 Main Street, Suite 500
Dallas, Texas 75202
(972)463-8417 – Office
(972)432-7540 – Facsimile
greg@mitchellps.com – E-mail
State Bar ID: 00791285
Counsel for Debtor




FINAL ORDER ON USE OF CASH COLLATERAL – P. 17
Case 20-40485   Doc 44   Filed 04/21/20 Entered 04/21/20 21:25:23   Desc Main
                         Document      Page 26 of 27




                         EXHIBIT D
        Case 20-40485            Doc 44       Filed 04/21/20 Entered 04/21/20 21:25:23                         Desc Main
                                              Document      Page 27 of 27

          Jeweltex, Inc. dba Sam's Fine Jewelry
                 170 Cedar Ridge Drive
                 Garland, Texas 75040
                    Budget Overview
               Jeweltex Proposed Budget


                                                     April 20‐26       Apr 27‐May 3 May 4‐31          June              July
Income
 Sales & Repair                                                                3000        50000               65000             70000
Total Income                                                       0           3000        50000               65000             70000

Cost of Goods Sold
Cost of Sales & repair                                                         1500        23500               30550             32900

Total Cost of Good Sold                                            0              0        23500               30550             32900

Gross Profit                                                       0           1500        26500               34450             37100


Expenses Section 1
 Bank Charges                                                                    36              36               36                36
 Credit card Processing Fees                                                    105            1500             1625              1750
 Dues and Subscriptions                                        200              200             400              400               400
 Advertising                                                   250              250             800              800               800
 Insurance
  jewelers Block                                                               1777        1777                 1777              1777
  Health                                                   1890.72                       1890.72              1890.72           1890.72
  General Liability                                                                         200                  200               200


 Payroll
  Salaries and Wages                                                           2700        11000               11000             11000

Total Payroll                                                      0           2700        11000               11000             11000

Expenses Section 2
Rent                                                                                                           10000             10000
 Website                                                                                       219               219               219
 Telephone/internet                                            500                             900               900               900
 Security                                                      296                             296               296               296
 Office Supplies                                                                                80                80                80
 Shipping/Delivery                                                              240            240               240               240
 U.S. Trustee Quarterly Fees                                                                   650

Loans Payments
Loan Builder Paypal                                                              45        662.5               861.25             927.5
Kapitus april 10 and 24th auto draft                                            105       1987.5              2583.75            2782.5
Total Expense                                              3136.72             5458     22558.72             32908.72          33298.72




Net Income                                             ($3,136.72)       ($3,958.00)   $3,941.28         $1,541.28         $3,801.28
